Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the RCE filed 11/17/2022.
Currently, claims 1-16 and 26 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 9, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Huemoeller et al. (US 6,987,661). The rejection is made in view of the embodiment disclosed in e.g. column 5, lines 57-63. This embodiment is not explicitly shown in the figures. Therefore, references are made to equivalent features in the embodiments that are shown in the figures.
Pertaining to claims 1 and 9, Huemoeller shows, with reference to FIG. 6-8, a (method of forming) a package substrate, comprising: 
(disposing) a dielectric (11) having a cavity (occupied by resistor 72), wherein the cavity has a footprint (inherent); 
(disposing) a resistor (72) embedded in the cavity of the dielectric, wherein the resistor has a plurality of surfaces (sides) and a top surface; and 
(disposing) a plurality of traces (74C) on the resistor, wherein the plurality of surfaces of the resistor are a plurality of activated surfaces (laser ablation results in activated surfaces – see column 5, lines 45-48; column 4, lines 10-17).
Although Huemoeller does not explicitly show the traces are on the top surface of the resistor, Huemoeller teaches in column 5, lines 57-63 that a prepeg may be applied over the resistors and capacitors, and blind via connections may be made to make connections to the resistors and capacitors. Huemoeller further details this embodiment in column 6, lines 4-10, but only referring to the capacitors. As discussed in column 6, lines 4-10 and shown to an extent in FIG. 7-8, this embodiment includes forming channels over or adjacent the top plate of the capacitor and filling them with conductive material to form the traces. Thus, in the case that the channels are formed over the top plate, the traces would be disposed on the top surface of the top plate.
Although Huemoeller does not detail the resistor in this embodiment and therefore does not explicitly show the traces are on the top surface of the resistor, Huemoeller does teach in column 5, lines 59-63 that “In embodiments where the resistors are completely embedded, blind via and/or through via connections as described below are used to make connections to the resistor bodies as well as to the embedded capacitor plates.” The “as described below” references column 6, lines 4-10 which, again, only discusses the capacitor. However, because Huemoeller indicates that the connections to the resistor would be made in the same way as the connections to the capacitor, it follows that the connections to the resistor would also be formed within channels formed over or adjacent the resistor. In the case that the channels are formed over the resistor, the traces would be disposed on the top surface of the resistor. Thus, although not explicitly shown, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the traces of Huemoeller to be formed on the top surface of the resistor according to Huemoeller’s teaching that the traces may be formed on the top surface of the capacitor, and that the connections to the resistor are formed in the same manner as those of the capacitor.
With respect to the plurality of routing traces on the dielectric and adjacent to the plurality of traces, there are several interpretations of Huemoeller that satisfy such a description. In the case that the traces are formed in the manner described above, the portions of the traces extending over the resistor and to the blind vias may be interpreted to be the claimed plurality of traces, and the portions not over the resistor may be interpreted to be the claimed plurality of routing traces. Or, the segments that extend over a portion of the dielectric and over the resistor to the blind vias may be interpreted to be the claimed plurality of traces, while the segment connected thereto at an angle may be interpreted to be the claimed plurality of routing traces. Or, the traces associated with the resistor may be interpreted to be the claimed plurality of traces, while the traces associated with the capacitor may be interpreted to be the claimed plurality of routing traces. Under any of these interpretations, Huemoeller teaches a plurality of routing traces on the dielectric and adjacent to the plurality of traces.
Pertaining to claims 2 and 3, Huemoeller shows the plurality of sidewalls are activated sidewalls (column 5, lines 45-48; column 4, lines 10-17).
Pertaining to claims 7 and 15, in the case that the plurality of traces extend from a blind via outward onto the dielectric, the plurality of traces necessarily are located on the outer periphery of the top of the resistor.
Pertaining to claim 11, Huemoeller shows the dielectric includes at least one of a plurality of metallization particles and a plurality of metallization ions (column 4, lines 10-16).

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Huemoeller as applied to claims 2 and 9 above, and further in view of Lee (US 7,494,889).
Pertaining to claim 10, Huemoeller shows the plurality of sidewalls are activated sidewalls (column 5, lines 45-48; column 4, lines 10-17).
Pertaining to claims 4 and 10, Huemoeller fails to explicitly show that the sidewalls are tapered.
However, Lee teaches in column 7, lines 55-67 that, for a similar process to Huemoeller in which laser ablation is used to create the cavity in which the resistor will be formed, the sidewalls have a slight taper.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the sidewalls of Huemoeller to be tapered, as Lee teaches this as an expected result of such a process.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Huemoeller as applied to claim 1 above, and further in view of Su et al. (US 2007/0124918).
Huemoeller shows the dielectric includes at least one of a plurality of metallization particles and a plurality of metallization ions (column 4, lines 13-14), but fails to show the one or more resistive materials is selected from the group consisting of nickel-phosphorus (NiP), aluminum-nitride (AlN), or titanium-nitride (TiN).
However, Su teaches in para. [0020] that nickel-phosphorus is known to be a resistive material used in such applications. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to try nickel-phosphorus, as taught by Su, for the material of the resistor of Huemoeller, as the court has held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is prima facie obvious.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Moreover, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416 (CCPA 1960).

Allowable Subject Matter
Claim 26 is allowed for the reasons previously indicated.
Claims 6, 8, 12-14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for the reasons previously indicated.

Response to Arguments
Applicant's arguments filed 10/12/2022 have been fully considered but they are not persuasive.
Applicant argues that Huemoeller does not teach a plurality of routing traces on the dielectric, wherein the plurality of routing traces are adjacent to the plurality of traces.
In response, there are several interpretations of Huemoeller that teach such a feature, as indicated in the rejection above. In the case that the traces are formed in the manner described above, the portions of the traces extending over the resistor and to the blind vias may be interpreted to be the claimed plurality of traces, and the portions not over the resistor may be interpreted to be the claimed plurality of routing traces. Or, the segments that extend over a portion of the dielectric and over the resistor to the blind vias may be interpreted to be the claimed plurality of traces, while the segment connected thereto at an angle may be interpreted to be the claimed plurality of routing traces. Or, the traces associated with the resistor may be interpreted to be the claimed plurality of traces, while the traces associated with the capacitor may be interpreted to be the claimed plurality of routing traces. Under any of these interpretations, Huemoeller teaches a plurality of routing traces on the dielectric and adjacent to the plurality of traces.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M LUKE whose telephone number is (571)270-1569. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL LUKE/Primary Examiner, Art Unit 2896